2022 IL App (1st) 210862-U

                                                                          FIFTH DIVISION
                                                                          June 24, 2022

                                        No. 1-21-0862

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

HOLLI A. BERGER,                                 ) Appeal from the
                                                 ) Circuit Court of
        Plaintiff-Appellant,                     ) Cook County.
                                                 )
 v.                                              )
                                                 )
ARKADIUSZ P. KALITA, WAVE218, LLC,               )
an Illinois Series LLC and Illinois Corporation, ) No. 18 L 12157
KRISHNAN SARANATHAN, and PAWEL                   )
CZECHOWICZ,                                      )
                                                 )
        Defendants,                              ) Honorable
                                                 ) John H. Ehrlich,
(Wave218, LLC, Krishnan Saranathan, and          ) Sandra G. Ramos,
Pawel Czechowicz, Defendants-Appellees).         ) Judges Presiding.
_____________________________________________________________________________

      JUSTICE CUNNINGHAM delivered the judgment of the court.
      Presiding Justice Delort and Justice Connors concurred in the judgment.

                                           ORDER

¶1    Held: The trial court’s judgment granting summary judgment is affirmed.

¶2    The plaintiff-appellant, Holli Berger, filed a complaint in the circuit court of Cook County
1-21-0862
against the defendants, Arkadiusz Kalita, 1 Wave218, LLC, Krishnan Saranathan, and Pawel

Czechowicz. The circuit court granted summary judgment in favor of Wave218, Mr. Saranathan,

and Mr. Czechowicz and dismissed Ms. Berger’s claims against them. Ms. Berger now appeals.

For the following reasons, we affirm the judgment of the circuit court of Cook County.

¶3                                     BACKGROUND

¶4     On June 17, 2019, the plaintiff, Ms. Berger, filed a second amended complaint against Mr.

Kalita, Wave218, Mr. Saranathan, and Mr. Czechowicz. The complaint alleged that on May 29,

2017, Ms. Berger was walking along a sidewalk in a residential area, adjacent to a residence

located at 218 Waverly Lane in Schaumburg, when a dog named Sunia “made a sudden and

unexpected attack on” her and her dog. Ms. Berger alleged that, as a result, she “suffered serious

and personal injuries and damages.”

¶5     The complaint alleged that Mr. Kalita “owned, possessed, and/or controlled” Sunia, “which

he kept and maintained” at his residence, located at 218 Waverly Lane. Count I of the complaint

alleged that Mr. Kalita violated the Animal Control Act and was therefore liable for the damages

Sunia caused to Ms. Berger. Count II was a negligence claim against Mr. Kalita based on his

alleged failure to control Sunia.

¶6     Count III of the complaint was an Animal Control Act claim against Mr. Saranathan and

Wave218. It alleged that Mr. Saranathan and Wave218 owned the residence located at 218

Waverly Lane on May 29, 2017, which was where Sunia lived. 2 It further alleged that Mr.

Saranathan and Wave218 “owned, possessed, controlled, kept, harbored, and knowingly

permitted” Sunia to live at 218 Waverly Lane.




       1
        Mr. Kalita is a not a party to this appeal.
       2
        The record reflects that Mr. Saranathan is the sole owner of Wave218, which is an LLC.

                                                -2-
1-21-0862
¶7     Count IV was a negligence claim against Mr. Saranathan and Wave218. That count alleged

that Mr. Saranathan and Wave218 were negligent in the following ways:

                      “a. Failure to secure the gate with a lock when they had knowledge of the

               dog’s prior attacks on other people;

                      b. Failed to prevent the dog from running at large;

                      c. Failed to reasonably contain the dog on the premises;

                      d. Failed to restrain the dog;

                      e. Failed to provide a sufficent means to secure the gate on the premises;

                      f. Failed to repair the fence/gate to remain in [a] dangerous unsecured

               condition when they knew or should have know[n] of the dangerous propensity of

               the dog named Sunia.”

Regarding the allegation about having knowledge of Sunia’s dangerous propensities, the complaint

cited a police report from 2015 concerning Sunia biting “a female” that required Sunia to be

checked for rabies.

¶8     Count V was a claim based on the Animal Control Act against Mr. Czechowicz, who leased

the premises at 218 Waverly Lane and lived there with Mr. Kalita and Sunia. The claim was

identical to the claims against the other defendants also filed pursuant to the Animal Control Act.

And Count VI was a negligence claim against Mr. Czechowicz, which again cited the police report

of Sunia’s alleged bite in 2015. The complaint alleged that Mr. Czechowicz was negligent when

he:

                      “a. Failed to use a muzzle when he had knowledge of the dog’s prior attacks

               on other people;

                      b. Failed to secure the gate with a lock when he had knowledge of the dog’s



                                               -3-
1-21-0862
               prior attacks on other people;

                       c. Failed to prevent his dog from running at large;

                       d. Failed to reasonably contain his dog on the premises; and

                       e. Failed to restrain his dog.”

¶9     Count VII was a “property damage” claim against all of the defendants for the injuries

suffered by Ms. Berger’s dog, Gemma, when Sunia attacked them.

¶ 10   In response to Ms. Berger’s complaint, Mr. Saranathan, Wave218, and Mr. Czechowicz all

denied the complaint’s allegations. However, Mr. Kalita never appeared and a default judgment

was entered against him.

¶ 11   Subsequently, depositions were taken from Ms. Berger, Mr. Saranathan, and Mr.

Czechowicz, as well as Kristen Smoot and Jacques Jacobs, who were neighbors of the 218 Waverly

Lane residence.

¶ 12   In her deposition, Ms. Berger testified that on May 29, 2017, she was walking her dog,

Gemma, on the sidewalk along Waverly Lane at approximately 9 p.m. Suddenly, she heard a

“thump, thump, thump” and “then saw a big mouth come and take [her] dog down.” The dog,

which she later learned was named Sunia, “leap[t] in the air to grab [her] dog.” Ms. Berger testified

that she only saw Sunia about a second or two before that moment and that she did not see where

Sunia came from. Sunia “pinned” Gemma to the ground and both Ms. Berger and Gemma started

screaming. Ms. Berger unsuccessfully attempted to get in between the two dogs, and she was bitten

in the process. Sunia bit Gemma’s abdomen and neck. A nearby neighbor, Kristen Smoot,

eventually ran out of her house to help separate the dogs. As the two women tried to pull Sunia off

of Gemma, Ms. Smoot was also bitten. Another neighbor, Jacques Jacobs, then came outside and

was able to successfully pull Sunia away from Gemma and tie her to a tree.



                                                -4-
1-21-0862
¶ 13   Ms. Berger testified that with Sunia secured, Ms. Berger and Ms. Smoot began talking “to

the police that had just shown up.” Mr. Jacobs “went across the street and knocked on the door of

the house that he thought the dog belonged to.” Ms. Berger testified that she was told by Ms.

Smoot, the police, and an animal control officer that the house where Mr. Jacobs knocked on the

door was where Sunia lived. The address was 218 Waverly Lane. She eventually saw a “male

figure” come across the street to get Sunia. Ms. Berger did not get a good look at the man and did

not speak with him. After Ms. Berger spoke with the police, she took Gemma to the animal hospital

for treatment and then went to the hospital herself for the bites on her hands.

¶ 14   Ms. Berger further testified that she did not know how Sunia got out into the street but that

Ms. Smoot subsequently told her that Sunia’s owner, who lived at 218 Waverly Lane, had

complained to the landlord about the house’s gate “not operating correctly.” She stated that the

animal control officer involved in the case told her the same thing. Ms. Berger then drove by 218

Waverly Lane herself and saw that the gate “looked a little uneven” and “wasn’t latched.” She

never spoke with Sunia’s owner or anyone who lived at 218 Waverly Lane.

¶ 15   Mr. Czechowicz testified in his deposition that he moved into the house located at 218

Waverly Lane in 2015. Mr. Kalita and Sunia moved into the house at the same time and lived in

the basement. Mr. Czechowicz and Mr. Kalita had a business relationship and both worked out of

the house. Mr. Czechowicz testified that they rented the house from Mr. Saranathan and split the

rent, but Mr. Kalita was not on the lease because of his poor credit score. Mr. Czechowicz stated

that Mr. Kalita was present during the lease signing between him and Mr. Saranathan, and so Mr.

Saranathan knew Mr. Kalita would also be living there even though he was not on the lease. Mr.

Czechowicz further testified that the lease prohibited pets, but that they mentioned Sunia to Mr.

Saranathan and that he knew Sunia would be living at the premises. Mr. Czechowicz explained



                                                -5-
1-21-0862
that Mr. Saranathan would stop by the house occasionally to perform inspections and maintenance.

Mr. Czechowicz did not recall ever having an issue with the gate or its latch.

¶ 16   Regarding Sunia, Mr. Czechowicz testified that he was not aware of any other incidents

where she bit someone. He stated that Sunia was not his dog and not his responsibility. He saw

Sunia inside the house but never took care of her in any way. He testified that he was out of state

on May 29, 2017, when the incident occurred.

¶ 17   Ms. Smoot testified that she lived near 218 Waverly Lane and saw Sunia in the yard

sometimes, but never saw her exhibit aggressive behavior before May 29, 2017. However, the

mailman told her, that Sunia had lunged at him and ripped his pant leg, and that other mailmen did

not want to deliver to 218 Waverly Lane. She never noticed any issues with the gate at 218 Waverly

Lane. Ms. Smoot testified that she did not know how Sunia got out of the yard. Following the

incident, she spoke with Mr. Saranathan a couple of times, who told her that the renters were not

supposed to have dogs on the premises. She also heard that Sunia had since been euthanized.

¶ 18   Mr. Jacobs, who also lived near 218 Waverly Lane, testified consistently with the others.

He also testified that following the incident, he figured out that Sunia lived across the street from

where the incident occurred, which was 218 Waverly Lane. It was he who brought Sunia back to

her owner after the incident. He testified that Sunia must have run from her yard and through the

gate to attack Gemma. Mr. Jacobs agreed, however, that any of his testimony about how Sunia got

out of the yard was “purely speculative.”

¶ 19   In his deposition, Mr. Saranathan testified that he owns the house located at 218 Waverly

Lane through his LLC, Wave218. He explained that he owns several properties that he rents out,

including 218 Waverly Lane, and that he stops by each property two to three times a year to do a

“cursory look” and “make sure the house is well taken care of.” If he sees anything that requires



                                                -6-
1-21-0862
maintenance, he takes care of it. Regarding 218 Waverly Lane, he never noticed any issues with

the fence or received any complaints about it. In 2018, though, he did hire a company to complete

some repairs on the fence.

¶ 20    Mr. Saranathan further testified that he did not know that a dog was living at 218 Waverly

Lane until after the incident occurred on May 29, 2017. He saw Mr. Kalita during one of his

inspections, but he never saw Sunia. He knew Mr. Kalita was Mr. Czechowicz’s business partner

and was at the house a lot, but he did not realize that Mr. Kalita was also living in the house until

after the incident.

¶ 21    On October 13, 2020, Mr. Saranathan and Wave218 moved for summary judgment as to

the claims against them. Their motion asserted that in order to impose liability in a negligence

claim on someone other than the dog’s owner, a plaintiff must show that a defendant had prior

knowledge of the dog’s viciousness. They argued that, “the record is devoid of any admissible

evidence that [Mr.] Saranathan or Wave218, had knowledge of the dog’s presence on the premises,

much less that the dog had demonstrated vicious propensities.” Mr. Saranathan and Wave218

further argued that they were entitled to summary judgment because they did not owe a duty to

Ms. Berger to protect her from injuries, claiming that they “had no control over the premises from

which the dog allegedly became loose because the entirety of the premises had been leased to [Mr.]

Czechowicz.” Regarding Ms. Berger’s allegations about the fence, Mr. Saranathan and Wave218

asserted that those allegations “do not obviate the vicious propensity rule when the injury is caused

by a dog,” and so the allegations concerning the gate were “irrelevant.” They argued, nonetheless,

that there was “no evidence to support that there was any defect in the gate.”

¶ 22    On October 26, 2020, Mr. Czechowicz filed his own motion for summary judgment as to

the claims against him. His motion argued that Sunia was “owned and harbored solely by” Mr.



                                                -7-
1-21-0862
Kalita, and even though he lived in the same house as Mr. Kalita and Sunia, he did not care for or

control Sunia in any way. And just like Mr. Saranathan and Wave218, Mr. Czechowicz claimed

that he had no knowledge of Sunia’s prior viciousness, and so he was entitled to summary

judgment.

¶ 23    Ms. Berger filed a combined response to both motions for summary judgment. Her

response argued that a genuine issue of material fact existed as to whether the three defendants

were “owners” of Sunia, whether they knew about Sunia’s dangerous propensities, and whether

Sunia escaped due to a defective condition in the fence. She asserted that, consequently, summary

judgment should be denied.

¶ 24    On January 6, 2021, the trial court granted both motions for summary judgment and

dismissed Mr. Saranathan, Wave218, and Mr. Czechowicz from the case with prejudice. 3 In its

written order, the trial court analyzed the different claims identified in Ms. Berger’s second

amended complaint.

¶ 25    Regarding the Animal Care Act (Act) claims, the trial court noted that the Act “imposes

penalties against both the owner of the animal and anyone who places himself in a position of

control akin to an owner.” The trial court stated that the only contested issue was whether Mr.

Saranathan and/or Mr. Czechowicz “owned” Sunia within the meaning of the Act. Relying upon

Steinberg v. Petta, 114 Ill. 2d 496 (1986), the trial court stated that it is well established that merely

permitting a dog to be on a rented property is insufficient to establish ownership pursuant to the

Act. Accordingly, the trial court found that, regardless of whether Mr. Saranathan knew about

Sunia living in the house, he and Wave218 never controlled or had custody of Sunia, and therefore




        3
        The trial court’s order also stated that the “case against the defaulted defendant” Mr. Kalita
“continues as to” the claims against him.

                                                  -8-
1-21-0862
could not be considered “owners” under the Act. The trial court then acknowledged that “the facts

are different for [Mr.] Czechowicz, but the result is the same.” The trial court explained that it was

uncontested that Mr. Czechowicz did not provide any care for or have any control of Sunia,

especially on the date of the incident when it was undisputed that he was out of town. Like Mr.

Saranathan and Wave218, the trial court found that Mr. Czechowicz’s knowledge that Sunia lived

at the house was insufficient on its own to meet the Act’s ownership definition.

¶ 26    Moving on to the negligence claims, the trial court noted that, when a negligence claim

involves a dog against someone other than the dog’s owner, it must be demonstrated that the

defendant had prior knowledge of the dog’s viciousness. The trial court stated that it was

uncontested that neither Mr. Saranathan nor Mr. Czechowicz had knowledge of Sunia’s

viciousness. Noting that Ms. Berger relied upon a police report which purported to establish the

defendants’ knowledge of Sunia’s vicious propensities, specifically that she allegedly bit someone

at 218 Waverly Lane in 2015, the trial court explained that police reports are inadmissible hearsay,

and so it would not consider it. The court stated that even if the police report was admissible,

though, it still only supported the conclusion that Mr. Kalita knew of Sunia’s prior viciousness and

did not provide any support for “which it could be inferred that either [Mr.] Czechowicz or [Mr.]

Saranathan had the same knowledge.”

¶ 27    In analyzing the portions of Ms. Berger’s negligence claims that concerned the condition

of the fence, the trial court held that:

                        “Even if there remains a question of fact under the [lease] as to who owed

                [Ms.] Berger [a duty] to repair the fence, gate, and latch, neither [Mr.] Saranathan

                nor [Mr.] Czechowicz had any reason to make repairs since neither knew of Sunia’s

                dangerous propensities.”



                                                -9-
1-21-0862
And as to any statements made to Ms. Berger about the condition of the fence, the trial court held

those statements were hearsay which it could not consider.

¶ 28   The trial court therefore found that summary judgment was appropriate as to all claims

against Mr. Saranathan, Wave218, and Mr. Czechowicz, and dismissed the case against them with

prejudice. Ms. Berger subsequently filed a motion to reconsider, which the trial court denied on

May 25, 2021. That order noted that the case remained pending against Mr. Kalita

¶ 29   Mr. Saranathan, Wave218, and Mr. Czechowicz then requested a Rule 304(a) finding

regarding the trial court’s May 25, 2021, order which denied Ms. Berger’s motion to reconsider

the trial court granting summary judgment. On June 24, 2021, the trial court entered an order with

Rule 304(a) language, specifically stating that there was no just reason to delay the enforcement

or appeal of the May 25, 2021, order.

¶ 30   On July 20, 2021, Ms. Berger filed a notice of appeal. The notice of appeal cited and

attached the trial court’s June 24, 2021, order and stated that she was challenging the trial court’s

judgment granting summary judgment in favor of Mr. Saranathan, Wave218, and Mr. Czechowicz.

¶ 31                                       ANALYSIS

¶ 32    As an initial matter, we address Mr. Saranathan and Wave218’s argument that we lack

jurisdiction to consider this appeal. Mr. Saranathan and Wave218 contend that Ms. Berger’s notice

of appeal “only indicates that she intended to appeal the trial court’s order of July 24, 2021.” They

acknowledge that her notice of appeal states that the order she is challenging granted summary

judgment in favor of the defendants, but they note that the July 24, 2021, order, which is the only

order cited in the notice of appeal, “simply granted the [d]efendants’ request for a Supreme Court

Rule 304(a) finding,” and did not rule on the motions for summary judgment or the motion to

reconsider. Since Ms. Berger is challenging the trial court’s order granting summary judgment and



                                               - 10 -
1-21-0862
not the order making a Rule 304(a) finding, Mr. Saranathan and Wave218 assert that this court

lacks jurisdiction to decide the issues raised in Ms. Berger’s brief.

¶ 33    We are not persuaded by Mr. Saranathan and Wave218’s argument. Because the claims

against Mr. Kalita remain pending, the trial court’s order granting summary judgment and

dismissing Mr. Saranathan, Wave218, and Mr. Czechowicz from the case was not a final,

appealable order. See Illinois State Bar Association Mutual Insurance Co. v. Canulli, 2019 IL App

(1st) 190141, ¶ 11 (an order is final, and an appeal may be taken, when a court has

resolved all claims against all parties). “However, an order may be final notwithstanding the fact

that it does not dispose of an entire proceeding, if the circuit court makes an express written finding

that ‘there is no just reason for delaying either enforcement or appeal or both.’ ” Id. (quoting Ill.

S. Ct. R. 304(a) (eff. Mar. 8, 2016)). Thus, the trial court’s January 6, 2021, order granting

summary judgment and the May 25, 2021, order denying reconsideration, were not final and

appealable until the trial court entered a Rule 304(a) finding on July 24, 2021. Ill. S. Ct. R. 304(a).

And Ms. Berger filed a timely notice of appeal within 30 days of the July 24, 2021, Rule 304(a)

finding. Ill. S. Ct. R. 303 (eff. July 1, 2017).

¶ 34    It is true that Ms. Berger’s notice of appeal only cites the trial court’s July 24, 2021, order,

and makes no mention of the January 6, 2021, order granting summary judgment or the May 25,

2021, order denying reconsideration. A notice of appeal “shall specify the judgment or part thereof

or other orders appealed from.” Ill. S. Ct. R. 303(b)(2). Nevertheless, it is well established that a

notice of appeal is to be liberally construed. Northbrook Bank & Trust Co. v. 2120 Division LLC,

2015 IL App (1st) 133426, ¶ 7. Indeed, “[w]here the notice [of appeal] adequately sets forth the

judgment complained of[,] and the relief sought, the notice is effective[,] and the appellate court

has jurisdiction to consider the issues.” Id. Here, Ms. Berger’s notice of appeal explicitly states



                                                   - 11 -
1-21-0862
that she is challenging the trial court’s order granting summary judgment. Although her notice of

appeal only cites the July 24, 2021, order, it still identifies, to the defendants and to this court, the

purpose of her appeal. Further, the July 24, 2021, order was clearly the culmination of the trial

court’s ruling in its prior orders of January 6, 2021, and May 25, 2021. And Ms. Berger’s brief on

appeal makes clear that she is challenging the summary judgment order and not the Rule 304(a)

finding. See id. (the briefs, not the notice of appeal itself, specify the precise points to be relied on

for reversal).

¶ 35    It is also worth noting that Ms. Berger could not challenge the summary judgment order

until the July 24, 2021, Rule 304(a) finding was made by the court. As the July 24, 2021, order

relates back to the January 6, 2021, order granting summary judgment, and Ms. Berger’s notice of

appeal and appellate brief make clear that she is challenging the summary judgment order, her

notice of appeal is sufficient to confer jurisdiction on this court. See id. ¶ 8 (it is not necessary that

the notice of appeal identify a particular order to confer jurisdiction, as long as the order that is

identified   in   the notice of appeal directly    relates    back    to   the   order    or   judgment

sought to be reviewed). Having found that we have jurisdiction to consider this matter, we now

turn to the merits of Ms. Berger’s arguments.

¶ 36    Ms. Berger presents the following issue for our review: whether the trial court erred in

granting summary judgment in favor of Mr. Saranathan, Wave218, and Mr. Czechowicz. She

makes multiple arguments that amount to her claiming that a genuine issue of material fact exists

as to: whether Mr. Saranathan, Wave218, and Mr. Czechowicz were “owners” of Sunia under the

Act; whether the three defendants knew of Sunia’s dangerous propensities; and whether Mr.

Saranathan retained control over the premises. She accordingly asks this court to reverse the trial

court’s order granting summary judgment in favor of Mr. Saranathan, Wave218, and Mr.



                                                  - 12 -
1-21-0862
Czechowicz.

¶ 37   Summary judgment should be granted only where the pleadings, depositions, admissions,

and affidavits on file, when viewed in the light most favorable to the nonmoving party, show that

there is no genuine issue as to any material fact and that the moving party is clearly entitled to a

judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2020); Adams v. Northern Illinois Gas

Co., 211 Ill. 2d 32, 43 (2004). “Although summary judgment is to be encouraged as an expeditious

manner of disposing of a lawsuit, it is a drastic measure and should be allowed only where the

right of the moving party is clear and free from doubt.” Wells Fargo Bank, N.A. v. Norris, 2017 IL

App (3d) 150764, ¶ 19. We review appeals from summary judgment rulings de novo. Id.

¶ 38   Summary judgment was granted by the trial court in this case, in part, on the basis that

there is no question of material fact that Mr. Saranathan, Wave218, and Mr. Czechowicz could not

be liable under the Act when they were not Sunia’s owners. In order to recover for a claim under

the Act, the plaintiff must prove four elements: (1) an injury caused by an animal owned by the

defendant; (2) lack of provocation; (3) the peaceable conduct of the injured person; and (4) the

presence of the injured person in a place where he has a legal right to be. Beggs v. Griffith, 393 Ill.

App. 3d 1050, 1054 (2009). Since the overriding purpose of the Act is the protection of the public

from harm, the Act imposes penalties against both the owner of the animal and anyone who places

himself in a position of control akin to an owner. Id. Under the Act, ownership is defined to include

harboring or keeping an animal, which amounts to undertaking to manage, control, or care for the

dog as dog owners in general are accustomed to doing. Steinberg, 114 Ill. 2d at 501.

¶ 39   Ms. Berger argues that Mr. Saranathan and Wave218 were “owners” of Sunia for purposes

of the Act because they knew a dog was living at the house and permitted her to remain on the

premises, despite the lease prohibiting pets. While there is conflicting evidence about whether Mr.



                                                - 13 -
1-21-0862
Saranathan was aware of a dog living on the premises before the incident, that is immaterial. As

the trial court noted, our supreme court in Steinberg held that an absentee landlord is not an owner

for purposes of the Act when the landlord merely permits the tenants to keep a dog on the premises.

Id. at 502. Ms. Berger makes much of the fact that dogs were prohibited in the lease. However,

there is no contract claim at issue and in any event, she is not a party to the lease which prohibits

dogs. Therefore, whether Sunia was living at 218 Waverly Lane in violation of the lease has no

bearing on whether Mr. Saranathan and Wave218 were her “owners.” Indeed, regardless of Mr.

Saranathan’s knowledge of Sunia living at 218 Waverly Lane, the record shows that he never

managed, controlled, or cared for the dog in any way. See Goennenwein by Goennenwein v. Rasof,

296 Ill. App. 3d 650, 653 (1998) (merely allowing an animal to be on one’s premises does not

make the landowner a keeper or harborer of the animal). As such, there is no question that Mr.

Saranathan and Wave218 were not owners of the dog for which they could be liable under the Act.

¶ 40   Ms. Berger also argues that there is a question of fact as to whether Mr. Czechowicz was

an “owner” of Sunia under the Act because he harbored the dog in his house. Again, to find that

someone other than the owner harbored a dog, it must be shown that the person managed,

controlled, or cared for the dog as an owner would. Ms. Berger did not present any evidence that

Mr. Czechowicz harbored Sunia in such a way. In fact, the only evidence presented showed that

Mr. Czechowicz did not care for the dog at all. Even though he shared a house with the dog, he

testified that only his roommate, Mr. Kalita, the dog’s owner, was responsible for the dog. Nothing

in the record rebuts that testimony. Further, it is undisputed that Mr. Czechowicz was out of town

on the date of the incident. See Frost v. Robave, Inc., 296 Ill. App. 3d 528, 535 (1998) (Illinois

courts have consistently held that a person’s status as keeper is dependent upon control over

the animal at the time of the injury). Thus, there is also no question of fact that Mr. Czechowicz



                                               - 14 -
1-21-0862
was not the dog’s owner and is not liable under the Act. The trial court therefore properly granted

summary judgment regarding Ms. Berger’s claims pursuant to the Act.

¶ 41    Summary judgment was also granted in this case on Ms. Berger’s negligence claims on the

basis   that    none   of   the   defendants   knew      about    Sunia’s   dangerous   propensities.

To impose liability on someone other than the dog’s owner under principles of common law

negligence, the plaintiff must show that a defendant had prior knowledge of the dog’s viciousness.

Tyrka v. Glenview Ridge Condominium Ass’n, 2014 IL App (1st) 132762, ¶ 52.

¶ 42    Ms. Berger relies heavily on an alleged incident that occurred at 218 Waverly Lane in 2015,

when Sunia allegedly bit “a female.” However, the only evidence of that alleged incident is a police

report, which is inadmissible hearsay. See Rodriguez v. Frankie’s Beef/Pasta & Catering, 2012 IL

App     (1st)    113155,    ¶     14   (generally,   statements     contained    in police reports are

considered inadmissible hearsay). As the trial court properly did not consider this evidence, neither

will we. We reiterate the trial court’s note that, hearsay aside, the police report only establishes

Mr. Kalita’s knowledge of the dog’s viciousness. Absent any other admissible evidence of the

dog’s dangerous propensities, it cannot be said that Mr. Saranathan, Wave218, and Mr.

Czechowicz had prior knowledge of the dog’s viciousness. Thus, no question of material fact exists

as to whether they are liable under the negligence claims.

¶ 43    We acknowledge that parts of Ms. Berger’s negligence claims involve allegations that Mr.

Saranathan and Wave218 knew that the fence on the premises required repair and failed to

maintain it properly. The underlying point to this allegation is that the dog was able to escape the

yard through the unsecured fence. On appeal, Ms. Berger still maintains that a question of fact

exists as to whether Mr. Saranathan and Wave218 retained control of the premises and, as such,

had a duty to maintain the property, including the fence, in a reasonably safe manner. This is an



                                                - 15 -
1-21-0862
irrelevant argument. As mentioned by the trial court and discussed already in our analysis, when a

common law negligence claim involves a dog, such as Ms. Berger’s claims in this case, it must be

shown that the defendants had prior knowledge of the dog’s viciousness. So, regardless of the

condition of the fence or who had a duty to repair it or how the dog got out of the yard, liability

cannot be imposed against Mr. Saranathan and Wave218 when there is no evidence to show that

they knew of the dog’s dangerous propensities. Stated another way, the question of whether Mr.

Saranathan and Wave218 retained control of the premises does not discard the requirement that

they have prior knowledge of the dog’s viciousness. See Lucas v. Kriska, 168 Ill. App. 3d 317,

320 (1988) (to impose liability on someone other than the dog’s owner or keeper under principles

of common law negligence, the plaintiff must show a defendant property owner had prior

knowledge of the dog’s viciousness). We note that, in any event, Ms. Berger’s arguments regarding

the fence are all based on hearsay and speculation.

¶ 44   In sum, there is no genuine issue of material fact that Mr. Saranathan, Wave218, and Mr.

Czechowicz were not the dog’s “owners” for purposes of the claims brought pursuant to the Act

and did not have prior knowledge of the dog’s viciousness for purposes of the negligence claims.

The trial court therefore properly granted summary judgment in favor of Mr. Saranathan,

Wave218, and Mr. Czechowicz, and we affirm the trial court’s judgment. See Duniver v. Clark

Material Handling Co., 2021 IL App (1st) 200818, ¶ 12 (summary judgment is appropriate if no

material fact is in dispute and if reasonable persons could not draw differing inferences from the

undisputed material facts).

¶ 45                                  CONCLUSION

¶ 46   For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 47   Affirmed.



                                              - 16 -